DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 (and claims that depend therefrom) are indefinite because it is unclear what is meant by “an approximate speed of 1600rpm” as not objective standard is set forth in the specification to give context to said limitation. The term “approximate” in said claims is a relative term which renders the claims indefinite. The term “approximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Said claims are herein held to be indefinite because it is unclear what is meant by “sorting and grouping compatible solvents and resins based on at least one of the following: sheen, color, density, and gloss level.” What does it mean to sort by sheen, gloss, color, or density-especially if blending non-paint products with paint products? What does it mean for “solvents and resins” to be compatible? Do the solvents and resins both have to be compatible, or just one? What objective standard is utilized to determine if the solvents and resins are compatible? Herein, the term “compatible” is understood to require a “study of the molecular structure, boiling paints, dispersing ability, and density of the solvent used in paint or resin” for examination purposes.
	Additionally, claims 1 and 13 are held to be indefinite because there is no antecedent basis for the term “the homogeneous liquid coating.”
	With respect to claims 2-12 and 15-20, said claims are held to be indefinite because it is unclear what the claimed percentages are based upon (weight, volume, molar amounts, etc.)
With regards to claim 6, said claim is held to be indefinite because it is not clear what is meant
by “comprising step f) before step e), adding extenders into the mixture.”
With regards to claim 8, said claim is held to be indefinite because it is not clear what is meant
by “comprising step g) before step e), adding red oxide pigment into the mixture.”
With regards to claim 14, said claim is held to be indefinite because it is not clear what is meant
by “comprising step i) before step h), adding water the mixture.”
With regards to claim 16, said claim is held to be indefinite because it is not clear what is meant
by “comprising step j) before step h), adding bentonite to the mixture.”
With regards to claim 18, said claim is held to be indefinite because it is not clear what is meant
by “comprising step k) before step h), adding styrene acrylic emulsion binder.”
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As set forth in MPEP 2164.01(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  They are set forth and analyzed herein:
A) The breadth of the claims-  herein, the breadth of the claims is considered broad as it encompasses the grouping an sorting of any solvent or resin containing compositions.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

 (C) The state of the prior art-the state of the prior art is considered low as applicant has failed to identify any prior art which successfully makes a liquid coating composition after sorting and grouping solvent and resin containing compositions.  Furthermore, a prior art search failed to identify any prior art which teaches a similar method.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill-the level of one of ordinary skill in the art is considered low.  Specifically, applicant notes that he has been working the industry for 5 decades and is a third generation involved in recycling and manufacturing of paints.  Yet applicant was not aware of any similar methods utilized in the industry.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art-the level of predictability in the art is considered low.  As noted by applicant, if manufacturing is initiated without a proper understanding and study, non-favorable batches are likely.  Furthermore, applicant notes that sorting and grouping is not only unpredictable but also based on the study of the molecular structure, boiling paints, dispersing ability, and density of the solvent used in paint or resin.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor-the amount of direction given by applicant is low.  Applicant does not provide a specific example of how to make a suitable sorting/grouping and does not give an example of compositions which may be successfully grouped.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples-applicant does not provide any examples of materials which may be group or the criteria upon which they were sorted. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure-Applicant notes that the likelihood of success without study/knowledge of how to sort and group compatible compositions is extremely low.  Applicant also notes that the number of factors effecting compatibility is high and the study to determine how to identify compatible blends took years.  Therefore, the level of experimentation needed to make or use the invention is considered high.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0275687 teaches the recycling of paint sludge.  US 2002/0028299 teaches a recycle system for aqueous paint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R KRUER/Primary Examiner, Art Unit 3649